Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Applicant’s arguments of 8-5-21 are persuasive.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a method and apparatus for identifying a trajectory of an eddy current sensor as seen from a substrate in a polishing apparatus, the method, comprising: obtaining a sensor output map representing an output signal of the eddy current sensor for a whole surface to be polished of the substrate as three-dimensional data; polishing the substrate by pressing the substrate to a polishing table while rotating the substrate/polishing head; obtaining a profile of a real-time polishing signal that is a signal output from the eddy current sensor during polishing of the substrate as two-dimensional data; and extracting a trajectory having a profile most similar to the profile of the real-time polishing signal as two dimensional data from the sensor output map as three-dimensional data and identifying the extracted trajectory as a trajectory of the eddy current sensor as seen from the substrate, as specifically claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
PRIOR ART

The prior art is cited because the references show similar methods/devices of using eddy sensors for determining wafer thickness in real time.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
November 4, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723